     Case 2:21-cv-03298-RGK-MAR Document 19-1 Filed 07/21/21 Page 1 of 2 Page ID #:71




 1        DECLARATION OF SUPERVISORY SPECIAL AGENT JESSIE MURRAY
 2           I, Supervisory Special Agent Jessie Murray, declare as follows:
 3           1.     I am a Supervisory Special Agent with the FBI.
 4           2.     The FBI receives claims to contest administrative forfeiture electronically.
 5     With respect to the submitted claims, the FBI receives the claim form, and generates a
 6     document titled “Claim Details” which sets forth the date the claim was received by the
 7     FBI, and identifies the claimant and the person who filed the claim on behalf of the
 8     claimant.
 9           3.     Attached hereto as Exhibit A is a copy of the notice of seizure of property
10     and initiation of administrative forfeiture proceedings sent on May 20, 2021 to Mitchell
11     Magee as to $600,980.00 U.S. Currency in Box number 504. Attached hereto as Exhibit
12     B is a copy of the FBI’s Claim Details and attached hereto as Exhibit C is a copy of the
13     hard copy portion of the claim to contest the FBI’s administrative forfeiture of this asset
14     submitted by Mitchell Magee. Exhibit B reflects that the claim was filed with the FBI on
15     June 1, 2021.
16           4.     Attached hereto as Exhibit D is a copy of the notice of seizure of property
17     and initiation of administrative forfeiture proceedings sent on May 20, 2021 to Ike
18     Roberts as to $341,500.00 U.S. Currency in Box number 5512. Attached hereto as
19     Exhibit E is a copy the FBI’s Claim Details and attached hereto as Exhibit F is the hard
20     copy portion of the claim to contest the FBI’s administrative forfeiture of this asset
21     submitted by Ike Roberts. Exhibit E reflects that the claim was filed with the FBI on
22     June 1, 2021.
23           5.     Attached hereto as Exhibit G is a copy of a notice of seizure of property and
24     initiation of administrative forfeiture proceedings sent on May 21, 2021 to Michael
25     Magee as to $305,000.00 U.S. Currency in Box number 4303. Attached hereto as
26     Exhibit H is a copy of the FBI’s Claim Details and attached hereto as Exhibit I is the
27     hard copy portion of the claim to contest the FBI’s administrative forfeiture
28     ///
                                                    11
Case 2:21-cv-03298-RGK-MAR Document 19-1 Filed 07/21/21 Page 2 of 2 Page ID #:72
